Order entered October 21, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01329-CV

                            ALBERT LUTTERODT, Appellant

                                             V.

 EMILY LANE OWNERS ASSOCIATION, INC., ENVISION REALTY GROUP, LLC,
                 AND JACKSON POTTER, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-12648-G

                                         ORDER
       We GRANT appellee Emily Lane Owners Association, Inc.’s October 20, 2015 opposed

motion to extend time to file amended brief and ORDER the brief be filed no later than

November 27, 2015. No further extensions will be granted absent exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE